Citation Nr: 1506114	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-34 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating for service-connected gastroesophageal reflux disease (GERD) (also claimed as dysphagia and hiatal hernia) in excess of 10 percent from August 1, 2011 and in excess of 30 percent from September 26, 2012.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel





INTRODUCTION

The Veteran had active duty service from April 1977 to June 1977, from March 1983 to January 1994, from February 2000 to November 2000, from March 2003 to September 2005 and from April 2006 to July 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted entitlement to service connection for GERD and established a noncompensable 0 percent disability rating effective August 1, 2011 (the day following the Veteran's discharge from active service).  This rating decision also denied entitlement to service connection for dysphagia.  A September 2012 rating decision increased the disability rating for the Veteran's service-connected GERD to 10 percent, effective August 1, 2011.  The September 2012 rating decision, and subsequent RO action, included dysphagia as part of the Veteran's service-connected GERD.  A January 2013 rating decision increased the disability rating for the Veteran's service-connected GERD to 30 percent, effective September 26, 2012.  

The Veteran requested a Board hearing on his December 2012 VA Form 9 (Appeal to Board of Veterans' Appeals).  In a September 2014 correspondence, the Veteran withdrew his request for a Board hearing.  

Subsequent to the last Supplemental Statement of the Case issued in January 2013, additional documents have been associated with the Veteran's claims file, without a waiver of agency of original jurisdiction (AOJ) review.  These documents are either duplicative of the evidence already of record or do not have a bearing on the Veteran's claim; as such, the documents are not pertinent and the Board can proceed with a decision on this claim.  See 38 C.F.R. § 20.1304(c) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The issue of entitlement to service connection for residuals of conjunctivitis (to include scars) for the right eye has been raised by the record, but has not been adjudicated by the AOJ.  Specifically, in an April 2011 letter to the Veteran, the RO asked for clarification regarding the Veteran's claim and the Veteran's May 2011 response referenced residuals of conjunctivitis (to include scars) of his right eye.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Throughout the period on appeal, the Veteran's service-connected GERD symptoms most closely reflect persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, throughout the period on appeal (from August 1, 2011), the criteria for an initial disability rating of 30 percent, but no higher, for the Veteran's service-connected GERD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.114, Diagnostic Code 7346 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of entitlement to service connection for GERD.  Once entitlement to service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

The duty to assist includes assisting the Veteran in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The Veteran's service treatment records are of record.  Additionally, the Veteran has not submitted releases for any private medical providers or identified that he has received any VA treatment relevant to the claim on appeal.  As such, the Board finds that VA has satisfied its duty to assist with the procurement of records.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c) (4) (2014).  The Veteran was afforded a VA examination in May 2011.  The Board finds the VA examination report to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In sum, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.

II.  Legal Criteria

The Veteran's service-connected GERD is rated under Diagnostic Code 7346.  The September 2012 rating decision assigned a 10 percent disability rating from August 1, 2011 based on dysphagia and pyrosis.  The January 2013 rating decision assigned a 30 percent disability rating from September 26, 2012 based on persistent pyrosis and regurgitation with nausea, dysphagia, abdominal pain and a history of associated chest or substernal pain.  

GERD is not listed in the rating schedule and therefore is rated by analogy under Diagnostic Code 7346 (for hiatal hernia).  Under this code, a 10 percent disability rating is assigned with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent disability rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent disability rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or, other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2014).

Dysphagia is defined as difficulty in swallowing.  Dorland's Illustrated Medical Dictionary 579 (32nd ed. 2012).   Pyrosis is defined as heartburn.  Id. at 1563.  

III.  Analysis

An April 2010 (while the Veteran was in active service) private medical record from Dr. G.R. (from a gastroenterology practice) noted that the Veteran had longstanding GERD.  It was also noted that the Veteran had a history of substernal burning with occasional acid regurgitation, but that the Veteran now had excessive belching and regurgitation on an almost daily basis.  

The Veteran was afforded a general medical VA examination in May 2011.  A problem was listed of gastroesophageal reflux, with a date of onset of October 2000.  It was noted that the Veteran started Nexium as treatment in 2005, which continued to the date of the examination.  The course since onset was noted as stable.  A separate problem was listed for dysphagia, with a date of onset of 2009.  It was noted that the Veteran reported difficulty swallowing.  The course since onset was noted as stable.  Under the "abdomen/gastrointestinal" section, a history of nausea, constipation, indigestion, heartburn and hemorrhoids was noted.  A history was not noted for vomiting, diarrhea, hernia, abdominal mass, abdominal swelling, regurgitation or jaundice.  The dysphagia type was listed as "for solid food."  A history was not noted for hematemesis or melena.  A history was noted of abdominal pain that was described as intermittent right lower abdominal discomfort.  A diagnosis was provided of gastroesophageal reflux.  Under the heading of "effect(s) on usual occupation and resulting work problem(s)," no effects were noted.  A separate diagnosis of "dysphagia, subjective" was provided.  Under the heading of "effect(s) on usual occupation and resulting work problem(s)," no effects were noted.

A September 2011 private treatment record from Dr. L.L., which indicated treatment for conditions not related to GERD, noted under the gastrointestinal section GERD, no pyrosis, no dysphagia and no pain.  

In his August 2012 notice of disagreement (NOD), the Veteran stated that he had regurgitation on a daily basis pertaining to his service-connected GERD.  

A September 2012 private medical record from Dr. G.R. noted a chief complaint of reflux, dysphagia and belching.  It was noted that the Veteran complained of persistent pyrosis and acid regurgitation.  The Veteran also complained of daily nausea, which tended to occur if he went too long without eating.  The Veteran also complained of an "acidy feeling" in the epigastric area.  The Veteran also complained of dysphagia on a daily basis and that he had intermittent "choking/coughing" symptoms when swallowing liquids.  The Veteran further complained of intermittent right lower quadrant abdominal pain.  It was also noted that the Veteran had a long-standing history of constipation.  Under the "Review of Systems" section, recent weight change, history of anemia, difficulty swallowing, painful swallowing, fill up quickly at meals, nausea or vomiting, abdominal pain, constipation, diarrhea, gas and blood in stool or on toilet paper was noted.  An impression was noted of GERD (reflux)/NERD, poorly controlled on Nexium.   

Based on the evidence of record and resolving reasonable doubt in the Veteran's favor, the Board finds that a 30 percent disability rating is warranted for the Veteran's service-connected GERD throughout the period on appeal, as the overall disability picture most closely reflects the criteria for a 30 percent disability rating.  The May 2011 general medical VA examination report noted a history of heartburn (pyrosis) and diagnosed dysphagia.  A history of abdominal pain was also noted, specifically intermittent right lower abdominal discomfort.  The September 2012 private medical record from Dr. G.R. also noted persistent pyrosis, daily dysphagia and intermittent right lower quadrant abdominal pain.  As to the presence of the symptoms of pyrosis and dysphagia, the Board finds the May 2011 general medical VA examination report and September 2012 private medical record from Dr. G.R. to be more probative than the September 2011 private medical record from Dr. L.L. (which did not note such symptoms), as the former were focused on gastrointestinal issues.  

Regurgitation is required for a 30 percent disability rating and a history of such was not noted in the May 2011 general medical VA examination report.  However, as referenced above, a previous (in-service) private medical record from Dr. G.R. noted that the Veteran reported regurgitation on an almost daily basis.  In the August 2012 NOD the Veteran again reported daily regurgitation and the September 2012 private medical record from Dr. G.R. noted the Veteran reported acid regurgitation.  While acknowledging that some medical evidence does not note regurgitation, the Board finds probative that the Veteran reported (in the course of a visit to a gastroenterology practice) in April 2010 this symptom and reported it again in August 2012 and September 2012.  As such, and resolving reasonable doubt in the Veteran's favor, the Board finds that throughout the period on appeal, the Veteran's service-connected GERD symptoms most closely reflect persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A disability rating of 30 percent for the Veteran's service-connected GERD is therefore warranted throughout the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.114, Diagnostic Code 7346 (2014).

The Board further finds that a disability rating greater than 30 percent is not warranted for any time during the period on appeal, as the evidence does not show symptoms of material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health, as required for a 60 percent disability rating under Diagnostic Code 7346.  With respect to material weight loss, the September 2012 private medical record from Dr. G.R. noted recent weight change, but did not specify if this was weight loss or gain.  The May 2011 general medical VA examination report noted the Veteran's weight to be 160 pounds.  A December 2012 private medical record from Dr. C.T., the most recent medical record associated with the Veteran's claims file, noted the Veteran's weight to be 165 pounds.  As such, the evidence does not show material weight loss.  

With respect to hematemesis or melena, a history of such was not noted in the May 2011 general medical VA examination report.  As to anemia, while the September 2012 private medical record from Dr. G.R. noted a history of anemia, it was not clear from this note if the Veteran currently had anemia or what the severity was, specifically if it was at least moderate.  In any event, the evidence does not show symptoms of material weight less and hematemesis or melena.  Furthermore, no medical provider has indicated that the Veteran's GERD symptoms are productive of severe impairment of health.  As such, throughout the period on appeal, a disability rating greater than 30 percent is not warranted for the Veteran's service-connected GERD.  Additionally, staged ratings are not warranted in this case, as the Veteran has had a stable level of symptomatology throughout the period on appeal.

IV. Extraschedular Consideration

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See id. at 115.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected GERD is manifested by symptoms such as dysphagia, pyrosis, regurgitation, as well as other gastrointestinal symptoms.  Diagnostic Code 7346 specifically contemplates dysphagia, pyrosis, and regurgitation.  Diagnostic Code 7346 also includes broad reference to "other symptom combinations productive of severe impairment of health," which thus contemplates a variety of symptoms.  Given the variety of ways in which the rating schedule contemplates the Veteran's symptoms, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's service-connected GERD because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected GERD has caused marked interference with employment or resulted in frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2014).  The May 2011 general medical VA examination report noted that the Veteran's service-connected GERD and dysphagia had no effect on the Veteran's usual occupation.  Thus, even if his disability picture was exceptional or unusual, referral for an extraschedular evaluation would not be warranted.  

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.  


V.  Total Disability Rating Based on Individual Unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran or his representative have not argued and the record does not demonstrate that his service-connected GERD has resulted in an inability to secure or follow a substantially gainful occupation.  The May 2011 examination noted no effect on the Veteran's usual occupation.  The September 2012 private medical record from Dr. G.R. noted that the Veteran was employed.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised.


ORDER

Throughout the period on appeal (from August 1, 2011), entitlement to an initial disability rating of 30 percent, but no higher, for the Veteran's service-connected GERD is granted, subject to regulations applicable to the payment of monetary benefits.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


